UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4588


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARVIN RAY WILBURN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:11-cr-00337-RJC-11)


Submitted:   February 25, 2015                  Decided:   March 9, 2015


Before KING and    WYNN,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Denzil H. Forrester, DENZIL H. FORRESTER, Charlotte, North
Carolina, for Appellant.    Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Marvin Ray Wilburn pled guilty, pursuant to a written plea

agreement,     to        conspiracy         to       commit     money     laundering,            in

violation    of     18    U.S.C.       §    1956(h)       (2012).    Based       on    a    total

offense level of 27, and a Criminal History category of VI,

Wilburn’s advisory Sentencing Guidelines range was 130 to 162

months’ imprisonment.              The district court imposed a 130-month

sentence.    Wilburn noted a timely appeal.

     Wilburn’s counsel has filed a brief pursuant to Anders v.

California,    386       U.S.    738       (1967),      stating     that    there          are    no

meritorious       grounds       for    appeal         but     questioning     whether            the

district     court       adequately         considered          injuries     that      Wilburn

sustained in a robbery some years prior to the offense.                                Wilburn

has filed a pro se supplemental brief raising two additional

issues:     (1) whether the factual basis was sufficient to support

his conviction for conspiracy to commit money laundering; and

(2) whether his conviction is invalid because he did not sign

the stipulated factual basis.

     Counsel         questions             whether          Wilburn’s       sentence              is

unreasonable       because       the       district       court     did    not    adequately

consider the fact that Wilburn had been shot five times during a

robbery that took place in 2000.                       This court reviews Wilburn’s

sentence     for     reasonableness              “under     a    deferential          abuse-of-

discretion standard.”            Gall v. United States, 552 U.S. 38, 41,

                                                 2
51 (2007).      This review entails appellate consideration of both

the procedural and substantive reasonableness of the sentence.

Id. at 51.      In determining procedural reasonableness, this court

considers     whether   the    district      court   properly      calculated      the

defendant’s      advisory     Guidelines      range,       gave   the    parties      an

opportunity to argue for an appropriate sentence, considered the

18 U.S.C. § 3553(a) (2012) factors, selected a sentence based on

clearly erroneous facts, and sufficiently explained the selected

sentence.      Id. at 49-51.

      If the sentence is free of “significant procedural error,”

this court reviews it for substantive reasonableness, “tak[ing]

into account the totality of the circumstances.”                         Id. at 51.

Any sentence within or below a properly calculated Guidelines

range is presumptively substantively reasonable.                    United States

v. Louthian, 756 F.3d 295, 306 (4th Cir.), cert. denied, 135 S.

Ct. 421 (2014); United States v. Susi, 674 F.3d 278, 289-90 (4th

Cir. 2012).

      We find that the sentence imposed by the district court was

both procedurally and substantively reasonable.                         The district

court properly calculated Wilburn’s sentencing range under the

advisory Guidelines, considered the relevant § 3553(a) factors,

and imposed a sentence within the applicable sentencing range.

The   court    was   fully    aware   that    Wilburn       had   been    shot   in    a

robbery   in    2000,   remarking     that     it    was    “shocked     that    after

                                        3
surviving five bullets . . . you would go back into the money

laundering business.”      Wilburn did not seek a downward departure

based on this factor, nor was he entitled to one.                   See USSG §

5H1.4 (providing that physical condition “may be relevant in

determining whether a departure is warranted, if the condition .

. . is present to an unusual degree and distinguishes the case

from the typical cases covered by the guidelines.”).                 According

to the presentence report, Wilburn is in good physical health

and is not under the care of a physician nor prescribed any

medication.     Because Wilburn cannot overcome the presumption of

reasonableness accorded his within-Guidelines sentence, we find

that his 130-month sentence is substantively reasonable.

     In   accordance   with      Anders,   we    have    reviewed   the   entire

record,   as   well   as   the    issues   raised       in   Wilburn’s    pro   se

supplemental brief, and have found no potentially meritorious

grounds for appeal.        We therefore affirm Wilburn’s conviction

and sentence.     This court requires that counsel inform Wilburn,

in writing, of his right to petition the Supreme Court of the

United States for further review.               If Wilburn requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, counsel may move in this court for leave to

withdraw from representation.         Counsel’s motion must state that

a copy thereof was served on Wilburn. We dispense with oral

argument because the facts and legal contentions are adequately

                                      4
presented in the materials before this court and argument would

not aid the decisional process.

                                                       AFFIRMED




                                  5